

115 S1208 ES: Strengthening the Department of Homeland Security Secure Mail Initiative Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 1208IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of Homeland Security to provide for an option under the Secure Mail
			 Initiative under which a person to whom a document is sent under that
			 initiative may elect to have the United States Postal Service use the Hold
			 for Pickup service or the Signature Confirmation service in delivering the
			 document, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening the Department of Homeland Security Secure Mail Initiative Act. 2.DefinitionsIn this Act—
 (1)the terms Hold for Pickup service and Signature Confirmation service mean the services described in sections 507.3.0 and 503.8.1.1.a, respectively, of the Domestic Mail Manual (or any successor services);
 (2)the term Immigration Examinations Fee Account means the account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m));
 (3)the term Postal Service means the United States Postal Service; and (4)the term Secretary means the Secretary of Homeland Security.
			3.Offering Hold for Pickup and Signature Confirmation services under the Secure Mail Initiative
 (a)In generalBeginning not later than 1 year after the date of enactment of this Act, the Secretary shall provide for an option under the Secure Mail Initiative (or any successor program) under which a person to whom a document is sent under that initiative may elect, except as provided in subsection (e), to have the Postal Service use the Hold for Pickup service or the Signature Confirmation service in delivering the document.
			(b)Fee
 (1)In generalThe Secretary, in accordance with section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), shall require the payment of a fee from a person electing a service under subsection (a), which shall be set at a level that ensures recovery of—
 (A)the full costs of providing all such services; and (B)any additional costs associated with the administration of the fees collected.
 (2)Allocation of fundsOf the fees collected under paragraph (1), the Secretary shall—
 (A)deposit as offsetting receipts into the Immigration Examinations Fee Account the portion representing—
 (i)the cost to the Secretary of providing the services under subsection (a); and (ii)any additional costs associated with the administration of the fees collected; and
 (B)transfer to the Postal Service the portion representing the cost to the Postal Service of providing the services under subsection (a).
 (c)RegulationsThe Postal Service may promulgate regulations that— (1)subject to paragraph (2), minimize the cost of providing the services under subsection (a); and
 (2)do not require the Postal Service to incur additional expenses that are not recoverable under subsection (b).
 (d)Notice of changesThe Postal Service shall notify the Secretary of any changes to the Hold for Pickup service or the Signature Confirmation service.
			(e)Use of private carrier
 (1)In generalIf the Secretary determines that a private carrier that offers substantially similar services to the Hold for Pickup and Signature Confirmation services would provide better service and value than the Postal Service provides under subsection (a), the Secretary may, in accordance with paragraph (2) of this subsection—
 (A)discontinue use of the services of the Postal Service under subsection (a); and (B)enter into a contract with the private carrier under which a person to whom a document is sent under the Secure Mail Initiative (or any successor program) may elect to have the private carrier use one of the substantially similar services in delivering the document.
 (2)RequirementsThe Secretary may not exercise the authority under paragraph (1) unless the Secretary— (A)determines, and notifies the Postal Service, that the private carrier offers services that are substantially similar to the Hold for Pickup and Signature Confirmation services;
 (B)provides for an option under the Secure Mail Initiative (or any successor program) under which a person to whom a document is sent under that initiative may elect a service under paragraph (1)(B);
 (C)requires the payment of a fee from a person electing a service under paragraph (1)(B), which shall be set at a level that ensures recovery of—
 (i)the full cost of contracting with the private carrier to provide all such services; and (ii)any additional costs associated with the administration of the fees collected; and
 (D)deposits the fees collected under subparagraph (C) as offsetting receipts into the Immigration Examinations Fees Account.
 4.ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—
 (1)the implementation of the requirements under section 3; (2)the fee imposed under subsection (b) or (e)(2)(C), as applicable, of section 3; and
 (3)the number of times during the previous year that a person used a service under subsection (a) or (e)(1)(B) of section 3.Passed the Senate December 21, 2017.Secretary